Exhibit 10.2



[exhibit102_image1.gif]     




September 15, 2010






Mollie Hunter
21012 Cantebury Lane
Lake Forrest, CA
92630




Dear Mollie,


We are pleased to offer you the following position with Accelrys Inc. and it is
our hope that you will become a part of this exciting and innovative
organization. The following will confirm the terms of our offer of employment to
you:


Position/Location: You will assume the position of Vice President, Worldwide
Consulting Services, reporting directly to Todd Johnson, Executive Vice
President, Sales, Services and Marketing. This position will be located in our
San Diego headquarters.


Compensation: Your compensation in the above position will include an annual
base salary of $230,000.00, paid semi-monthly at the rate of $9,583.33 per pay
period. In addition, you will be eligible to participate in our Services
Management Incentive Plan (the “Plan”) designed to allow you to earn up to an
additional 50% of your annual base salary in incentive compensation based upon
achievement of a combination of individual services based metrics and objectives
and corporate performance objectives. For the remainder of calendar year 2010,
your bonus will be pro-rated for the number of months during the fiscal year
during which you were employed by the Company.
                        
Employment and Benefits: As an employee of Accelrys Inc., you will participate
in our comprehensive employee benefits package. Accelrys is committed to
maintaining a competitive position in the employment marketplace and in doing so
makes available to you the standard employee benefits package provided to
US-based employees. This will include, but is not limited to, health, disability
and life insurance; participation in our 401(k) retirement savings plan; and
vacation benefits. You will also be eligible for any other benefits provided to
our senior executives including long term care and enhanced life and long term
disability insurance benefits. It is understood that this offer of employment,
its acceptance, or the maintenance of human resources policies, procedures, and
benefits do not create a contract of employment for a specified term or
guarantee of specific benefits. Employment at Accelrys Inc. is not for a
specific term and can be terminated by you or by Accelrys Inc. at any time for
any reason, with or without cause.


This letter supersedes any prior or contrary representations that may have been
made by Accelrys Inc. Upon acceptance of this offer, the terms described in this
letter shall be the terms of your employment.


Equity Grant: Upon joining the Company, management will recommend to the Board
of Directors that you be given the opportunity to receive an option for 40,000
shares of common stock and 15,000 shares of restricted stock units pursuant to
the terms of the 2004 Employee Stock Incentive Plan. Any offer of options or
restricted stock units is subject to the written approval of the Company's Board
of Directors and such standard conditions as the Plan or the Board may impose.
The stock option will vest over a four (4) year period and the restricted stock
unit grant over a three (3) year period from the later of your hire date or HR
Committee approval.







--------------------------------------------------------------------------------

Exhibit 10.2









Confidentiality: Due to the nature of your responsibilities, you will be bound
by the Company's Invention and Non-Disclosure Agreement ("the Agreement")
effective upon your commencement of employment with the company.


Proposed Start Date: We would appreciate your response to our offer as soon as
possible, but no later than 09/17/2010 and a start date of as soon as mutually
agreeable, but no later than 09/20/2010.


This offer is subject to your submission of an I-9 form, to satisfactory
completion of Accelrys’ reference and background check and satisfactory
documentation with respect to your identification, and right to work in the
United States.


I look forward to you joining the Accelrys team and your involvement in what we
are confident represents an exciting and professionally rewarding venture.
 
 
 
 
 
   Accelrys Inc.
 
 
 
 
By:
/s/ Zach Stapleton     
 
 
Recruiting Manager
 
 
 

Accepted by:




/s/ Mollie Hunter
Mollie Hunter








Addendum 2/18/11:


Accelrys agrees to provide you with reimbursement for your monthly business
living expenses in San Diego in an amount not to exceed $2,000 per month
pursuant to the lease in force with Cary Colbert. This agreement is effective
for 12 months following the date of this addendum, and remains in force assuming
you have not voluntarily terminated you employment during this time. This
reimbursement will be reviewed, and upon written agreement, extended annually
thereafter.


Addendum 2/1/13:


Accelrys agrees to provide you with reimbursement for your monthly business
living expenses in San Diego in an amount not to exceed $3,000 per month
pursuant to the lease in force with for your rental home in Carlsbad, CA. This
agreement is effective for 12 months following the date of this addendum, and
remains in force assuming you have not voluntarily terminated you employment
during this time. This reimbursement will be reviewed, and upon written
agreement, extended annually thereafter.
 

